Citation Nr: 1242958	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 29, 2003?
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  Between July 29, 2003 and May 1, 2005, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

2.  Since May 2, 2005, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by more than that level of psychiatric impairment.  
 
3.  As of January 21, 2009, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Between July 29, 2003 and May 1, 2005, the criteria for an initial rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2012).

2,  Since May 2, 2005, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service connected disorders are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
 
In this case, as service connection, an initial rating, and an effective date have been assigned for the Veteran's PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As for the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, VA notified the Veteran in April and July 2009 correspondence of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were readjudicated in May and September 2010 statements of the case.  Although additional medical evidence was submitted after these statements of the case, in March 2011 and April 2012 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In November 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In March 2011, he testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  
In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

In May 2004, the Veteran's former girlfriend stated that he was a changed person upon his discharge from service.  The appellant reportedly would get upset and mad at seemingly nothing, was having trouble falling asleep, and would wake during the night in a cold sweat due to nightmares.  She indicated that although they had been engaged at the time he entered service, she broke off the engagement after his return due partially to his symptoms.  She stated that in the years since, she and the Veteran have remained friends and he has confided his experiences with her.

In a June 2004 statement from another former girlfriend of the Veteran, who is also a registered nurse, she indicated that the Veteran had trouble falling asleep at night.  She also reported that the Veteran would wake from sleep with nightmares.  She stated that the Veteran had sudden episodes of anger over minor irritations and seemed to have a lot of anxiety.  During one incident, the Veteran woke during his sleep feeling like he had a heart attack.  She took his pulse and within a short period of time it returned to normal.  Subsequent medical testing showed no problems with the Veteran's heart. 

In a May 2, 2005 VA treatment record the Veteran was noted to have quit his job five years prior due to frequent and intense panic attacks.  He complained of continued panic attacks, anxiety, difficulty sleeping, flashbacks, and an inability to control his temper.  The appellant reported that his last violent interaction had been six to eight weeks prior and he might have broken one of the person's bones.  He stated he experienced the olfactory hallucination of jet fuel before arriving at an airport.  He denied homicidal ideation.   He reported that he had been engaged several times but the relationships failed.  He was assigned a global assessment of functioning score of 50.

In a VA treatment record of May 26, 2005, the Veteran denied suicidal or homicidal plans or ideas.  He was oriented, well groomed, and had normal speech.  His mood was depressed, and affect was sad and tearful.  Thoughts were organized, relevant, and logical.  There were no delusions or hallucinations.  Memory, concentration, and attention were grossly intact.  Insight and judgment were fair.

In VA treatment records of August and December 2005, the Veteran was oriented, well groomed, and had normal speech.  His mood was depressed without suicidal or homicidal ideas or plans.  His affect was calm and pleasant.  Thoughts were organized, relevant, and logical.  There were no delusions or hallucinations.  Memory, concentration, and attention were grossly intact.  Insight and judgment were fair.

In VA treatment records of February and April 2006, the symtomatology documented in the August and December 2005 treatment notes was duplicated, although the Veteran's affect was anxious and sad.  It was further noted that the Veteran was participating in a support group at his church. 

In a VA treatment record of June 2006, the Veteran complained of generalized anxiety with a sense of constant agitation and irritation.  His mood was depressed, anxious, labile, and irritable.  His PTSD symptoms were noted to be moderate.  He struggled to do household chores, and was worried and exhausted.  The examiner opined that the appellant was unable to work even for a few hours or to find a job.  Indeed, the examiner opined that the appellant was too sick to work.  He was oriented, groomed, and had normal speech.  His thoughts were organized, relevant, and logical.  There were no delusions, hallucinations, or problems with memory, concentration, attention, insight, or judgment.

In a November 2007 private treatment record, the Veteran's physician noted that the appellant suffered from depression and difficulty with anger management.  She noted prescribing Citalopram, an antidepressant, for these symptoms.  

In a lay statement of November 2007, the Veteran's wife noted he suffered from panic attacks, outbursts of anger, and social isolation.  She reported needing to make sure he got out of bed and ate with his medication.  She stated that on one occasion, the Veteran almost caught the house on fire while trying to cook.

In a November 2007 buddy statement, H.R. stated that the Veteran complained of stomach pain, nightmares and night sweats, and had fits of anger and rage.  

In an August 2008 VA treatment the Veteran was noted to be cooperative, alert, and oriented.  The appellant reported impaired concentration.  The examiner opined that the Veteran had a very constricted affect, and a depressed, irritable, and angry mood.  His speech was normal, his insight was fair, and his judgment was fair to poor.  An impaired short term memory was noted.  No problems with thought processes were noted, and no delusions or hallucinations were found.  There was no suicidal or homicidal ideation.  There as impaired impulse control.  The Veteran was assigned a global assessment of functioning score of 46.

In a VA mental impairment questionnaire of September 2008, a VA provider listed the Veteran's PTSD symptoms as irritability, temper outbursts, depression, tearfulness, nightmares, impaired short term memory, guardedness, mistrust of others, impulse control problems, and poor judgment and impaired concentration.  His abilities to understand and remember instructions, and carry out instructions were opined to be seriously limited by not precluded.  His ability to interact with the general public was precluded.  He had extreme difficulties in maintaining social functioning.  The Veteran was assigned a global assessment of functioning score of 46.

In a January 2009 VA treatment record the Veteran was noted to complain of low energy, irritability, and decreased motivation.  His blow-ups were better.  He was prescribed Wellbutrin, in addition to Citalopram and Trileptal.

In a June 2009 VA treatment record the Veteran was noted to have experienced more angry outbursts, and to have broken his daughter's computer out of frustration while trying to fix it for her.  He reported being moody, depressed, negative, tearful, loud, and argumentative.  

In an August 2009, physician's certification report, the Veteran's condition was characterized as very severe.  He had very impaired interpersonal interactions.  He was depressed, angry, and argumentative.  He was assigned a global assessment of functioning score of 46.  The examiner determined that the Veteran's symptoms prevented him from working and earning money indefinitely in any capacity in any field of work.

In an August 2009 Social Security decision it was determined that beginning August 15, 2008, the date of the VA treatment record noted above, the severity of the Veteran's psychiatric impairments rendered him disabled.  The Social Security Administration noted that as of that date, the Veteran had developed extreme difficulties in maintaining social functioning and was unable to meet the competitive demands of work.

At a September 2009 VA examination the Veteran had a history of impulsive anger.  The Veteran's affect was constricted, with significant distress and tearfulness.  His thought processes were logical and organized, and his mood was generally satisfactory.  The Veteran had no hallucinations or delusions, and no suicidal or homicidal ideation.  He self-reported memory and concentration problems.  His insight was fair and judgment was good.  He was assigned a global assessment of functioning score of 50-55.  His highest global assessment of functioning score in the prior year was 55-60.  The examiner determined that his anxiety disorder itself is not disabling when viewed alone.  The examiner found that the appellant's impairment was mild to moderate in severity, and that the exact circumstances for his inability to secure and maintain employment were unclear, although his PTSD was a contributing factor.

In a February 2011 VA report the Veteran was noted to have significant and severe interpersonal irritability.  He reported snapping easily, problems with road rage, nightmares, flashbacks, and needing to avoid people and crowds.  A past incident was noted in which the Veteran tried to return a defective lawnmower battery to a Sears store, and lost control when the clerk would not accept the return.  He smashed the battery and left the store.  He heard sirens several minutes later and ran into the woods, where he hid for three hours.  He and his wife were recently divorced.  He reported being prescribed Tegretol, Wellbutrin, and Ambien.  In the past he had been prescribed Prozac, Effexor, Lexapro, Seroquel, Risperdal, Ativan, Citalopram, and Trileptal, with only a partial response to any.  The examiner opined that the Veteran was unemployable due to the severity of his PTSD, especially his irritability and inability to tolerate others.

Increased Rating for PTSD
 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
 
In an August 2008 rating decision, VA awarded service connection for PTSD.  The Veteran was assigned a 50 percent evaluation effective from July 29, 2003, the date of claim.  The Veteran expressed his timely disagreement with the rating assigned and the present appeal ensued.  Given that the Veteran appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
In determining the appropriateness of the 50 percent evaluation assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A Global Assessment of Functioning score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) at 44-47.  A Global Assessment of Functioning score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A Global Assessment of Functioning score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A Global Assessment of Functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
 
Considering the Veteran's psychiatric symptomatology, and after resolving reasonable doubt in his favor, the Board finds that effective May 2, 2005, a rating of 70 percent, but no higher, under 38 C.F.R. § 4.130 most closely approximates the appellant's disability picture due to his posttraumatic stress disorder.   Collectively, the evidence shows that the Veteran's symptoms due to posttraumatic stress disorder since May 2, 2005 consisted of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  While the Veteran does not demonstrate every single symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan. 
 
While the Veteran was assigned a global assessment of functioning score of 50-55 following a September 2009 VA examination with a high of 55-60 in the past year, the preponderance of the evidence shows that the scores have generally been between 46 and 50.  As noted above, a Global Assessment of Functioning score of 41-50 contemplates serious symptoms, e.g., suicidal ideation or severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  
 
Accordingly, after resolving reasonable doubt in the appellant's favor his disability picture due to posttraumatic stress disorder most nearly approximated the criteria for a 70 percent rating since May 2, 2005.
 
At no point, however, has the Veteran's overall PTSD symptomatology met the criteria for a 100 percent rating.  Essentially none of the symptomatology contemplated by a 100 percent rating is documented in the evidence.  There is no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, the intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran's angry outbursts could arguably be characterized a grossly inappropriate behavior and persistent danger of hurting others, he does not manifest the reminder of the symptomatology contemplated by a 100 percent rating.  Further, his global assessment of functioning scores, while serious, are not as low as they could be.  There is no evidence that the appellant showed total social impairment for this entire period, as the record documents a history of romantic relationships, a relationship with his daughter, and participation in a support group.  For these reasons, the Board finds that a rating of 100 percent is not justified since May 2, 2005. 

Prior to May 2, 2005, a rating in excess of 50 percent was not warranted.  The claims file contains essentially no medical evidence pertaining to the Veteran's PTSD for the period between his July 29, 2003 claim and May 1, 2005.  The only evidence from this time period are the May and June 2004 statements of the Veteran's former girlfriends.  While one statement was authored by a registered nurse, it does not contain sufficient information to support an increased rating for this time period.  The only symptom contemplated by a 70 percent evaluation supported by the statement is the suggestion of impaired impulse control.  While anxiety and panic were also noted, the statement does not demonstrate that the appellant's posttraumatic stress disorder was manifested by near-continuous panic affecting the ability to function independently.  No global assessment of functioning scores are documented for this time frame.  

In the August 2008 rating decision which awarded service connection and assigned a 50 percent rating for PTSD effective from July 29, 2003, the RO, strangely, did not rely on a VA examination report or any then-current medical assessment of the Veteran's functioning.  Rather, a July 2003 treatment report from J. Dennis Johnson, Ph.D. was cited as evidence that had been received.  Significantly, a review of the file shows that Dr. Johnson's treatment records are actually date from the 1990s, and do not pertain to the Veteran's state of functioning between 2003 and 2005.   In the absence of any pertinent and probative evidence, the Board cannot justify a higher rating for this time period.  

Therefore, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted from May 2, 2005 only.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent since May 2, 2005, and against assigning a rating in excess of 50 percent for the period between July 29, 2003 and May 1, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
In assessing the severity of the Veteran's PTSD, the Board has considered his assertions and those of his family and friends regarding his symptoms, which they are competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions, and those of his family and friends, are not more persuasive than the objective medical findings which, as indicated above, preponderates against entitlement to higher ratings than those assigned.
 
The Board considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are, however, no exceptional or unusual factors with regard to the Veteran's posttraumatic stress disorder.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
Total disability evaluation based on individual unemployability due to service connected disorders

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

Given the decision above, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a schedular total disability evaluation based on individual unemployability due to service connected disorders since the date of his January 2009 claim for individual unemployability.  Additionally, the Veteran is in receipt of a 20 percent rating for diabetes, a 10 percent rating for left median neuropathy, and a noncompensable rating for a peptic ulcer condition.  The remaining question is whether the Veteran's service-connected disabilities alone have rendered him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In adjudicating a claim for benefits VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b). 

In the Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in 2001 for the Town of Enfield, Connecticut.  He reported leaving his last job because of his PTSD.  He indicated that his highest level of education was one year of college and that had not had any education or training since becoming too disabled to work.

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service connected disorders as of the date of the Veteran's claim on January 21, 2009.

The record includes competent, probative evidence to support a finding that the Veteran's service-connected PTSD rendered him unemployable by the time he filed his January 2009 claim.  The June 2006 VA provider found the Veteran was unable to work even for a few hours or to find a job, and stated he was too sick to work.  The Social Security Administration determined the Veteran has been disabled since August 2008.  The August 2009 examiner determined that the Veteran's symptoms prevented him from working and earning money indefinitely in any capacity in any field of work.  In the February 2011 report, the Veteran was found unemployable due to his PTSD.

These opinions, as well as the Veteran's own credible statements, indicate that the symptoms associated with his service-connected PTSD impose significant occupational impairment.  The medical evidence as a whole reflects serious symptomatology, combined global assessment of functioning scores ranging in the severe range.  The only clear evidence against the claim are the findings of the September 2009 VA examiner who determined that his anxiety disorder alone is not disabling, and that his symptoms caused mild to moderate impairment in functioning.  Despite this, at a very minimum, the competent evidence was at least evenly balanced on the question of whether the nature and severity of the combined impact of the Veteran's service-connected disorders prevented him from obtaining and retaining substantially gainful employment.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Given the evidence noted above, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that his entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from the date of his January 2009 claim is established.


ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder for the period from July 29, 2003 to May 1, 2005 is denied.

Entitlement to a 70 percent rating for posttraumatic stress disorder  from May 2, 2005 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from January 21, 2009 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


